Title: From John Adams to Levi Woodbury, 9 August 1823
From: Adams, John
To: Woodbury, Levi



Dear Sir
Quincy August 9th. 1823

I am greatly obliged to you for your letter of August 6th. And also for the pamphlet enclosed with it and most of all for your message to the legislature the kind expressions of your personal esteem and regard are very flattering to me. The subject of the pamphlet is too nearly interesting to my personal feelings for me to make any comments upon it: but I will say it is the most spirited and the most sensible & best written work I have ever read upon the subject—Your request of any hints of advice are a high compliment but surely the gentleman who composed the message to the legislature can never want information or assistance from me. I have no idea of a more ample or comprehensive view of the interests of a state than that message contains. With every wish for your welfare, prosperity & success in your administration I pray you accept again the thanks of your obedient humble servant
John Adams